Citation Nr: 0722780	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-16 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether the reduction in evaluation for hypertension to 
10 percent was proper?

3.  What evaluation is warranted for transient radiculopathy, 
left leg from September 22, 2003?

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stresss disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated December 2001 and July 
2004 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folders.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, other than PTSD, is not 
shown by competent medical evidence to have a nexus or 
relationship to service.

2.  In March 2007, prior to the promulgation of a decision in 
the appeal, VA received notification from the appellant 
requesting that his appeal be withdrawn pertaining to the 
claims whether the reduction for hypertension to 10 percent 
was proper; entitlement to an increased evaluation for 
degenerative disc disease at L4-5; and entitlement to an 
increased evaluation for transient radiculopathy of the left 
leg.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by active military service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for withdrawal of a Substantive Appeal for 
the claims whether the reduction for hypertension to 10 
percent was proper; entitlement to an increased evaluation 
for degenerative disc disease at L4-5; and entitlement to an 
increased evaluation for transient radiculopathy of the left 
leg, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
March 2001 and April 2005 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  Service connection for an acquired psychiatric disorder 
other than PTSD

Background

The veteran served on active duty as a medical equipment 
repairman.

Service medical records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.

A September 1993 VA examination was negative for complaints 
or diagnosis of a psychiatric disorder.

VA treatment records dated in July and August 1994 show 
problems involving explosive behavior and emotional outbursts 
in response to stressors at work and other situations.  It 
was noted that the veteran was preoccupied with numerous 
physical complaints.  The veteran reported that while in 
basic training he filed an complaint because he was made to 
do anything including sweeping floors, etc while others did 
not have to do these chores.  He stated he was sent by his 
sergeant to a psychiatrist but nothing was found.  He 
indicated he was sent to Panama and Fort Campbell, Kentucky 
where he repaired instruments in the hospitals and then was 
discharged in 1992.  The veteran was diagnosed with an 
anxiety disorder.  

In a July 1998 treatment note from James Claiborn, M.D., the 
veteran was reported to have discussed seeing a corpse of a 
black man being processed at Dover Air Force Base.  Since 
that time the appellant indicated that he had trouble 
sleeping.

A May 2001 statement from a VA physician noted the veteran 
reported being stationed at Dover Air Force Base during the 
Gulf War and being present when bodies of deceased service 
personnel returned to the states.  He reported that this 
assignment made him very uncomfortable.  On one occasion when 
a body of a black man was brought in on a gurney, he found 
himself feeling so horrified and helpless that he requested a 
transfer.  The diagnoses were dysthymia, panic disorder, and 
generalized anxiety disorder having developed within months 
of his job handling the bodies.

At his September 2003 RO hearing, the veteran testified that 
while in the Army he was sent to work in the mortuary in 
support of Desert Shield/Desert Storm.  He stated there was 
an open bay where they brought in the corpses for autopsies 
and all of this was uncomfortable to watch.  The veteran 
stated that his duties pertained to the installation of 
medical equipment, x-ray machines.  He reported seeing 
autopsies performed.  

Treatment records from Daniel Rosenbaum, M.D., dated November 
2002 to January 2004 showed a diagnosis of anxiety state, not 
otherwise specified.  

The record includes a certificate of appreciation addressed 
to the appellant for his work in the mortuary at Dover Air 
Force Base.

VA treatment notes dated in February 2004 showed clinical 
depression and indicated the veteran was taking medication.  

At a February 2004 VA examination the examiner noted that the 
veteran had a difficult time explaining his emotional and 
psychiatric symptoms.  He did report having dreams and 
needing to lock his bedroom door because he did not want his 
children to come in.  He explained that a few years prior he 
bloodied his son's nose while dreaming.

The veteran reported undergoing counseling since September 
2003 focusing on anger management, anxiety, and dealing with 
his sleep.  It was noted that the veteran was working full 
time at the [redacted] Jail as an accountant.  

The veteran reported that he was not in combat but served at 
Dover Air Force Base during the Gulf War where he worked 
installing x-ray machines in the mortuary.  He stated that he 
watched dead bodies coming in like cargo.  This upset him.  
Following the examination the examiner opined that there was 
strong concern that the veteran was suffering from a 
factitious disorder, and that he appeared to be feigning 
symptoms in order for some type of gain.  

At his March 2007 Travel Board hearing, the veteran testified 
that he was sent to Dover Air Force Base where he witnessed 
autopsies which made him uncomfortable.  The veteran reported 
working at Dover installing x-ray machines.  After seeing a 
body of a black man the veteran reported being unable to 
"take it" any longer and he was moved out of the mortuary 
to the hospital.  After that event, the veteran stated he 
started having dreams of being attacked in his sleep and on 
one occasion bloodied his son's nose during one of these 
dreams.  The veteran indicated that this incident was 
reported to the authorities by the physician who then 
recommended counseling.  The veteran stated he was told by 
doctors that his psychiatric disorder was due to what he 
witnessed while at Dover Air Force Base.

Criteria and analysis

Service connection will be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, pertinent laws and regulations provide that a 
psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has 
also recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  The service medical 
records do not reveal any treatment or diagnosis of an 
acquired psychiatric disorder.  At a September 1993 VA 
examination, there were no complaints or diagnosis of an 
acquired psychiatric disorder.  

The first reported psychiatric treatment was in 1994 at which 
time the veteran was treated for problems involving an 
explosive behavior and emotional outbursts in response to 
stressors at work and other situations.  The veteran made no 
mention of the events of seeing corpses and autopsies while 
in service; however, he did explain that he filed a complaint 
because he was made to do chores while in basic training 
which were not required of other soldiers.  It was not until 
1998 that the veteran reported the events witnessed at Dover 
Air Force Base.  

Although a VA physician's statement in May 2001 diagnosed 
dysthymia, panic disorder, and generalized anxiety disorder 
based on the veteran's report of handling bodies, "Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent' medical evidence,"  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There is no 
evidence corroborating any fact other than the claim that the 
appellant worked at the mortuary.   There is no evidence that 
he actually handled bodies at Dover Air Force Base which gave 
rise to this diagnosis.  The medical statement of this 
physician is therefore inadequate to establish a connection 
between the veteran's psychiatric disorder and service.

A February 2004 VA examiner noted strong concern that the 
veteran was suffering from a factitious disorder, that he 
appeared to be feigning these symptoms in order for some type 
of gain.  A factitious disorder is not a disability.

The veteran's own allegations and written statements that he 
suffers from an acquired psychiatric disorder due to service 
is not competent medical evidence as to the presence of any 
such disorder.  Here, there has been no showing that the 
veteran has the requisite medical knowledge or background to 
offer any such opinion.  See Espiritu, 2 Vet. App. at 492.

Without any competent evidence that the veteran has an 
acquired psychiatric disability which is related to service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection.  Hence, service connection 
for an acquired psychiatric disorder other than PTSD must be 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant has 
withdrawn this appeal as to the issues of whether the 
reduction for hypertension to 10 percent was proper; 
entitlement to an increased evaluation for degenerative disc 
disease at L4-5; and entitlement to an increased evaluation 
for transient left leg radiculopathy.  Hence, as to these 
issues, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these claims and they are 
dismissed.


ORDER

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

The issues whether the reduction for hypertension to 10 
percent was proper; entitlement to an increased evaluation 
for degenerative disc disease at L4-5; and entitlement to an 
increased evaluation for transient radiculopathy, left leg 
are dismissed.

REMAND

With respect to the claim to reopen the issue of entitlement 
to service connection for PTSD a review of record does not 
show that the veteran was properly notified as required in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent holds that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims.  Hence, in a claim to reopen it is 
vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision.  

Entitlement to  service connection for a PTSD was denied by a 
RO decision in August 1999.  The RO's adjudication in 
December 2001 of the veteran's February 2001 claim for 
service connection for PTSD was undertaken on a de novo 
basis, without addressing whether new and material evidence 
had been presented.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, the RO must provide 
the veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that explains the specific 
information or specific evidence needed 
to reopen the claim based on the new and 
material standard.   

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for PSTD.  If the 
benefit sought is denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


